Citation Nr: 0707784	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which established service connection for bilateral 
hearing loss, evaluated as zero percent disabling 
(noncompensable) effective September 17, 2003.  The veteran 
appealed, contending that a compensable rating was warranted.  
He did not disagree with the effective date assigned for this 
disability.

The record reflects that the veteran also disagreed with 
March 2004 rating decision's denial of service connection for 
post-traumatic stress disorder (PTSD).  However, service 
connection was subsequently granted for PTSD by an April 2005 
rating decision, evaluated as 10 percent disabling.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  Moreover, in a May 2005 
statement, he veteran indicated that he was withdrawing his 
appeal as to the PTSD claim.

The Board acknowledges that the veteran did submit a Notice 
of Disagreement as to the 10 percent rating assigned for his 
PTSD.  However, he did not perfect his appeal by filing a 
timely Substantive Appeal after a Statement of the Case was 
promulgated on that issue.  See 38 CFR §§ 20.200, 20.302.  
Nevertheless, the veteran did indicate in a November 2006 
statement that his psychiatric problems had increased in 
severity.  As such, it appears he has filed a new increased 
rating claim, and the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Audiological evaluations conducted in June 2003, January 
2004, and July 2006, all indicate Level I hearing for both 
ears.






CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 CFR §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding his underlying service 
connection claim by letters dated in October and November 
2003, which explained VA's basic duties to assist and notify.  
He was sent additional notice with respect to the current 
appeal by a letter dated in March 2006.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that is 
not of record.  In fact, he reported on a November 2006 
statement that he had no further evidence or information to 
submit.  As part of his April 2005 Substantive Appeal, he 
indicated that he did not want a Board hearing in conjunction 
with this appeal.  Moreover, he was accorded VA audiological 
examinations with respect to this case in January 2004 and 
July 2006.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his bilateral hearing loss.  

Initially, the Board observes that none of the audiological 
evaluations conducted on the veteran's hearing indicate the 
pure tone threshold at each of the four specified 
frequencies is 55 decibels or more, or that the average 
puretone threshold is 30 decibels at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Accordingly, the provisions 
of 38 C.F.R. § 4.86 are not for application in the instant 
case.

The Board observes that an audiological evaluation conducted 
in June 2003 indicated pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
30
35
25
LEFT
10
20
25
35
22.5

Speech recognition scores were 100 percent for the right ear 
and 96 percent for the left ear.  These levels correspond to 
Level I hearing for both ears under Table VI.

A subsequent January 2004 VA audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
10
20
16
LEFT
5
15
25
30
19

Speech recognition scores were 100 percent for the right ear, 
and 94 percent for the left ear.  These results also 
correspond to Level I hearing for both ears under Table VI.

Finally, the most recent audiological evaluation in July 2006 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
5
15
14
LEFT
10
20
15
35
20

Speech recognition scores were 98 percent for the right ear, 
and 96 percent for the left ear.  Once again, these results 
correspond to Level I hearing for both ears under Table VI.

In short, all of the audiological evaluations of record 
indicate Level I hearing for both ears.  These results, in 
turn, correspond to a zero percent rating under Table VII.  
See 38 C.F.R. § 4.85.

Based on the foregoing, the Board finds that the competent 
medical evidence of record does not indicate any distinctive 
periods where the veteran met or nearly approximated the 
criteria for a compensable rating for his service-connected 
bilateral hearing loss.  Thus, the veteran is not entitled to 
a compensable rating, to include a "staged" rating pursuant 
to Fenderson, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current appellate claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the benefit sought on appeal must be denied.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


